Citation Nr: 0002023	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic 
rhinitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis, secondary to allergic rhinitis.

3.  Entitlement to a compensable evaluation for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1992 rating decision from the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied entitlement to service connection 
for sinusitis and determined that increased evaluations were 
not warranted for allergic rhinitis and bronchitis. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence 
demonstrates that the veteran's allergic rhinitis is 
manifested by a 50 percent loss of the nasal opening on the 
left side and an almost total loss of the nasal opening on 
the right side.

3.  The weight of the probative and competent evidence 
demonstrates that the veteran's sinusitis is manifested by 
frequent headaches, purulent discharge, and frequently 
incapacitating recurrences.

4.  The weight of the probative and competent evidence 
demonstrates that the veteran's bronchitis is manifested by 
slight dyspnea on exercise and some evidence of rales.  



CONCLUSIONS OF LAW

1.  A 10 percent evaluation is warranted for allergic 
rhinitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (1999).

2.  A 30 percent evaluation is warranted for sinusitis, 
secondary to allergic rhinitis.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
6513 (1995).

3.  A 10 percent evaluation is warranted for bronchitis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6600 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect numerous relevant diagnoses 
of bronchitis, allergic rhinitis, sinusitis, viral syndrome, 
sinus headaches.

A January 1985 VA clinical record reflects a diagnosis of 
acute sinusitis.

Upon VA examination dated in April 1985, the veteran reported 
episodes of bronchitis twice a year with coughing and 
occasional wheezing.  The veteran reported that her symptoms 
resolved with medication.  She also reported occasionally 
having to take an inhalant when working outside.  A relevant 
diagnosis of a history consistent with chronic bronchitis, x-
ray negative, was noted.  

In a May 1985 rating decision, the RO granted entitlement to 
service connection for bronchitis/allergic rhinitis, 
evaluated as noncompensable.  

Relevant VA outpatient treatment records dated from 1985 to 
1993 reflect impressions of chronic maxillary sinusitis, 
viral syndrome, bronchitis, allergic rhinitis, 
bronchiectasis, and pharyngitis.  A November 1992 radiology 
report of the sinuses showed severe clouding and mucal 
periosteal thickening in the right maxillary sinus.  An 
impression of right maxillary sinusitis was noted.  A 
radiology report dated in March 1993 reflects an impression 
of no evidence of an opacity in either of the maxillary 
sinuses, but congestion of the nasal mucosa was noted on the 
right.  

Upon VA examination dated in April 1993, the veteran reported 
acute exacerbations of bronchiectasis treated with 
antibiotics every four months and chronic sinusitis.  Upon 
physical examination, the examiner noted no expiratory 
wheezing with forced expiration and normal breath sounds.  
The frontal and maxillary sinuses were tender to palpation.  
Bulging, redness, and edema of the nasal mucosa were also 
noted.  Diagnoses of bronchiectasis by history, chronic 
sinusitis, bronchial asthma, and allergic rhinitis were 
noted.  Pulmonary function testing revealed results within 
normal limits.  A radiology report of the chest showed a 
moderate increase in the bronchial markings seen in the 
central and pericardiac areas bilaterally.  An impression of 
previous and old inflammatory change with no evidence of 
acute progress was noted.  

A VA Medical Certificate dated in July 1993 reflects that the 
veteran was unable to walk two hundred feet without stopping 
to rest.

In an August 1993 rating decision, the RO determined that a 
noncompensable evaluation was warranted for bronchitis, a 
noncompensable evaluation was warranted for allergic 
rhinitis, and that service connection was not warranted for 
sinusitis.  

Relevant VA clinical records dated in 1994 reflect 
impressions of sinusitis and allergic rhinitis.

An October 1994 "Certificate to Return to School or Work" 
reflects a notation that the veteran had severe allergic 
rhinitis and that sinusitis was a common complication.  

At her November 1994 RO hearing, the veteran reported 
experiencing shortness of breath upon exertion when outside 
as well as tiredness upon exertion.  (Transcript, page 2).  
The veteran also reported feeling lightheaded upon coughing.  
(Transcript, page 3).  The veteran testified that her 
bronchitis was treated with inhalers and antibiotics about 
three times per year.  (Transcript, page 4).  She stated that 
her allergic rhinitis was a year long problem and she was 
going to start allergy shots the next month.  (Transcript, 
page 5).  The veteran also testified that she had crusting in 
her sinuses.  (Transcript, page 5).  The hearing officer 
noted a nasal quality in the veteran's voice, as if she had 
congestion.  (Transcript, page 7).  The veteran testified 
that she also experienced postnasal drip and bleeding when 
she blew her nose.  (Transcript, page 8).

Upon VA examination dated in December 1994, the veteran 
reported taking allergy shots twice a week.  She also 
reported frontal headaches occurring one to two times per 
month and lasting 24 hours.  Upon physical examination, the 
examiner noted no evidence of any tumors or pus present in 
the nasal cavity.  The examiner also noted there was no 
evidence of polyps in the meatus or in the roof of the nasal 
airway.  The septum was noted as straight on the left with a 
moderate size spur on the right.  The inferior turbinates 
were both enlarged.  Diagnoses of allergic rhinitis and 
chronic sinusitis were noted.  

Upon VA examination of the bronchi dated in December 1994, 
the examiner opined the veteran did have symptoms of allergic 
rhinitis with episodic bronchitis.  It was noted that 
symptoms of bronchitis recurred episodically and appeared to 
be related to allergens.  It was noted that the veteran did 
not have the repetitive need for antibiotic treatment or the 
voluminous purulent expectoration of sputum characteristic of 
bronchiectasis.  It was noted that a radiology report of the 
chest showed a questionable minimal increase in 
bronchovascular markings on the right.  It was also noted 
that pulmonary function tests indicated completely normal 
pulmonary functioning.  Auscultation of the chest revealed no 
adventitious sounds.  An impression of episodic allergic 
rhinitis with bronchitis was noted.  

In a February 1995 rating decision, the RO granted 
entitlement to service connection for sinusitis secondary to 
service-connected rhinitis, evaluated as noncompensable.  

VA clinical records dated in 1995 reflect treatment for 
sinusitis, headache and stuffy nose.

A February 1996 VA clinical record reflects a relevant 
complaint of headache and a notation of a history of 
sinusitis probably causing the headache.  

Upon VA bronchial examination dated in May 1996, the examiner 
noted diagnoses of severe allergic rhinitis, asthma with mild 
to moderate symptoms, probably allergy related, and recurrent 
sinusitis and bronchitis secondary to the allergic rhinitis 
and asthma.  The examiner noted no evidence of cor pulmonale, 
clubbing or cyanosis.  

Upon VA general medical examination dated in May 1996, the 
veteran reported prolonged episodes of sinus infections.  She 
also reported receiving allergy shots and using pulmonary 
inhalers more frequently in the past year.  The veteran 
reported experiencing cough, sneezing, watery eyes, sinus 
congestion, and wheezing with eventual dyspnea on exertion 
when outside.  She reported taking medication on a fairly 
regular basis and that she was never totally free of 
symptoms.  The examiner noted mild erythema of the medial 
nostrils and no other visible abnormalities.  Mild tenderness 
over the maxillary sinuses was also noted.  A large wad of 
thick yellow sputum was noted in the back of the pharynx.  
Relevant diagnoses of severe chronic allergic rhinitis, 
asthma with mild to moderate symptoms and probably allergy 
related, recurrent bronchitis, and sinusitis were noted.  

Upon VA examination of the nose and sinuses dated in December 
1996, the examiner noted that the veteran's history revealed 
frequent episodes of facial pain, postnasal discharge, 
purulent sinus discharge, headache, and low-grade fever.  It 
was also noted that a November 1992 x-ray showed severe right 
maxillary sinusitis and undeveloped frontal sinuses.  A two-
year history of allergy shots was also noted.  The examiner 
noted a sense of facial puffiness, boggy swelling throughout 
the nasal membranes to the extent that the turbinates and 
meati could not be accurately evaluated.  A significant 
amount of yellowish, purulent, tenacious, sticky material was 
noted as present in both nasal cavities.  No obvious nasal 
polyps were noted, but the examiner did note an almost total 
loss of the nasal opening on the right side and a 50 percent 
loss on the left side.  Diagnoses of allergic rhinitis, 
severe and chronic in nature, as well as chronic allergic 
sinusitis and secondary bacterial sinusitis were noted.  

A radiology report of the sinuses dated in December 1996 
reflects an under-developed right frontal sinus and otherwise 
normal paranasal sinuses.  

Upon VA examination dated in December 1996, the examiner 
noted no structural changes to the veteran's lungs.  Physical 
examination of the lungs revealed normal expansion of the 
chest without pain and normal air entry without rales, 
rhonchi, wheezes, or rubs.  Diagnoses of a history of asthma 
with moderate to severe symptoms, currently not active, and a 
history of recurrent bronchitis, not present at that time, 
were noted.  

At her February 1997 hearing before a member of the Board, 
the veteran testified that she constantly received allergy 
shots for her condition.  (Transcript, pages 3-4).  She 
stated that during a bronchial attack, she became short of 
breath and wheezy, and she had to sit down and rest for a 
while.  (Transcript, page 4).  The veteran reported 
difficulty sleeping because her sinuses drained and made her 
cough.  She also reported that the drainage made her 
nauseous.  The veteran testified that she took medication for 
those conditions and for her headaches.  (Transcript, page 
6).  The mucus discharge was described as constant and the 
veteran reported getting sinusitis 4 to 5 times per year.  
The veteran stated that her physicians were now considering 
surgery to open her nasal passages.  (Transcript, page 7).  
She also reported experiencing headaches with her sinusitis.  
The headaches were described as pounding with a lot of 
pressure and blurred vision at times.  (Transcript, page 9).  
The veteran also reported sneezing and stuffiness.  
(Transcript, pages 9-10).  

A VA examination dated in September 1997, reflects a 
diagnosis of questionable sinusitis and questionable 
bronchitis. 

An October 1997 radiology report of the sinuses reflects a 
hypoplastic right front sinus.  An impression of essentially 
normal paranasal sinuses was noted.  

A VA clinical record dated in July 1997 reflects a relevant 
diagnosis of acute bronchitis.  

VA pharmacy records reflect prescriptions written for the 
veteran dated from April 1990 to June 1998.  The records 
reflect at least five prescriptions for nasal congestion in 
1997, at least one prescription for cough in 1997, at least 
four inhaler prescriptions in 1996, at least four 
prescriptions for nasal congestion in 1996, at least three 
inhaler prescriptions in 1995, three inhaler prescriptions in 
1994, and numerous other prescriptions for cough and 
unidentified conditions.

In a May 1999 rating decision, the RO granted a 10 percent 
disability evaluation for sinusitis.  


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
applicable to rhinitis, sinusitis, and bronchitis were 
revised effective October 7, 1996.  In light of the fact that 
the veteran filed her claims prior to October 7, 1996, the 
Board will evaluate her claims under both the old and the new 
rating criteria.  

Prior to October 7, 1996, allergic rhinitis was evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Pursuant to that regulation, a 10 percent evaluation is 
warranted for chronic atrophic rhinitis with definite atrophy 
of intranasal structure and moderate secretion.  Chronic 
atrophic rhinitis with moderate crusting and ozena and 
atrophic changes warrants a 30 percent evaluation.  A 50 
percent evaluation is warranted for chronic atrophic rhinitis 
with massive crusting and marked ozena, with anosmia.  See 
38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  

Effective October 7, 1996, allergic rhinitis is rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).  
Pursuant to the revised regulation, a 10 percent disability 
warning is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  Allergic or vasomotor rhinitis with polyps warrants a 
30 percent disability evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999).  

Prior to October 7, 1996, chronic maxillary sinusitis was 
rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1995).  Pursuant to that regulation, a non-compensable 
evaluation is warranted for mild or occasional symptoms of 
chronic sinusitis or x-ray manifestations only.  A 10 percent 
evaluation is warranted for moderate chronic sinusitis with 
discharge or crusting or scabbing, infrequent headaches.  
Severe chronic sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, warrants a 30 
percent evaluation.  Postoperative chronic sinusitis 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations warrants a 50 percent evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1995).

Under the applicable criteria for chronic maxillary sinusitis 
in effect from October 7, 1996, an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  
Pursuant to that regulation, a non-compensable evaluation is 
warranted for chronic sinusitis detected by x-ray only.  An 
evaluation of 10 percent is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).

Chronic bronchitis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Prior to October 7, 1996, a 
noncompensable evaluation was warranted for mild chronic 
bronchitis with slight cough, no dyspnea and few rales.  
Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales warrants a 10 percent evaluation.  A 30 
percent evaluation is warranted for moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable dyspnea on exercise, rales throughout the 
chest, and beginning chronic airway obstruction.  Severe 
chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment warrants a 60 percent 
evaluation.  A 100 percent evaluation is warranted for 
pronounced chronic bronchitis with copious productive cough 
and dyspnea at rest, pulmonary function testing showing a 
severe degree of chronic airway obstruction, with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1995).

As previously noted, the rating criteria governing chronic 
bronchitis were changed effective October 7, 1996.  Under the 
new rating criteria, a 10 percent disability evaluation is 
warranted for FEV-1 (Forced Expiratory Volume in One Second) 
of 71 to 80 percent predicted, or FEV-1/FVC (Forced Vital 
Capacity) of 71 to 80 percent, or DLCO SB (Diffusion Capacity 
of Carbon Monoxide, Single Breath) 66 to 80 percent 
predicted.  A 30 percent disability evaluation is warranted 
for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  For 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml (with 
cardiorespiratory limit), a 60 percent disability evaluation 
is warranted.  A 100 percent disability evaluation is 
warranted for FEV-1 less than 40 percent of predicted value, 
or the ratio of FEV-1FCV is less than 40 percent, or DLCO 
(SB) is less than 40 percent predicted, or maximum exercise 
capacity less than 15 milliliters oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requiring outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

I.  Entitlement to a Compensable Evaluation for Allergic 
Rhinitis

Following careful consideration of the evidence of record, 
the Board concludes that a 10 percent evaluation is warranted 
for allergic rhinitis.  

The competent medical evidence of record reflects mucal 
periosteal thickening in the right maxillary sinus; bulging, 
redness, and edema of the nasal mucosa; and diagnoses of 
severe chronic allergic rhinitis.  Although the medical 
evidence reflects no obvious nasal polyps, the December 1996 
VA examiner did note an almost total loss of the nasal 
opening on the right side and a 50 percent loss on the left 
side.  The Board finds that these symptoms more nearly 
approximate to a 10 percent disability evaluation under the 
new criteria in that they demonstrate allergic rhinitis 
without polyps but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.

The record is silent for competent medical evidence of 
polyps, moderate crusting and ozena with atrophic changes, or 
massive crusting with marked ozena and anosmia.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
either the old criteria or the new criteria.  

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
Sinusitis, Secondary
      to Allergic Rhinitis

Following a careful consideration of the evidence of record, 
the Board concludes that a 30 percent evaluation is warranted 
for sinusitis under the old criteria.

The competent medical evidence of record reflects tender 
frontal and maxillary sinuses, mucal periosteal thickening in 
the right maxillary sinus, complaints of frontal headaches 
occurring one to two times per month, continued treatment for 
sinusitis, headache and a stuffy nose, as well as notations 
of thick yellow sputum in the back o the veteran's throat.  
Upon VA examination dated in December 1996, the examiner 
noted a history of frequent episodes of facial pain, 
postnasal discharge, purulent sinus discharge, headache, and 
low-grade fever.  The examiner also noted that a November 
1992 x-ray showed severe right maxillary sinusitis.  The 
examiner also noted a sense of facial puffiness and boggy 
swelling throughout the nasal membranes.  Additionally, the 
veteran's testimony regarding recurrent episodes of sinusitis 
is supported by the VA pharmacy records.

The Board is cognizant of the September 1997 VA examination 
reflecting a diagnosis of questionable sinusitis.  However, 
the Board notes that it is unclear from the examination 
report whether the examiner physically examined the veteran 
or only reviewed her medical history.  The report does not 
reflect any current physical findings, only a narrative of 
her history.  Additionally, the September 1997 VA examination 
report is inconsistent with the other competent medical 
evidence of record.  

Therefore, the Board concludes that the veteran's symptoms 
more nearly approximate to a 30 percent evaluation under the 
old criteria in that it demonstrates frequent headaches, 
purulent discharge, and frequently incapacitating 
recurrences.  In the absence of evidence of radical surgery, 
an evaluation in excess of 30 percent for sinusitis is not 
warranted under either the old criteria or the new criteria.

III.  Entitlement to a Compensable Evaluation for Bronchitis

Following a careful consideration of the pertinent evidence, 
the Board concludes that a 10 percent evaluation is warranted 
under the old criteria for bronchitis.  

The competent medical evidence of record reflects a July 1993 
VA Medical Certificate which states that the veteran was 
unable to walk two hundred feet without stopping to rest, 
normal pulmonary function tests in April 1993, and an April 
1993 radiology report of the chest showing a moderate 
increase in the bronchial markings seen in the central and 
pericardiac areas bilaterally.  The radiology report noted an 
impression of previous and old inflammatory change with no 
evidence of acute progress noted.  

Additionally, upon VA examination dated in December 1994, the 
examiner opined that symptoms of bronchitis recurred 
episodically.  The examiner also noted that the veteran did 
not have the repetitive need for antibiotic treatment or the 
voluminous purulent expectoration of sputum.  Pulmonary 
function testing indicated completely normal pulmonary 
functioning.  It was also noted that a radiology report of 
the chest showed a questionable minimal increase in 
bronchovascular markings on the right.  Upon VA bronchial 
examination dated in May 1996, the examiner found no evidence 
of cor pulmonale, clubbing, or cyanosis.  Finally, physical 
examination of the lungs in December 1996 revealed normal 
expansion of the chest without pain and normal air entry 
without rales, rhonchi, wheezes, or rubs.  

The Board finds that these findings more nearly approximate 
to a 10 percent disability evaluation under the old criteria 
in that they demonstrate moderate chronic bronchitis with 
slight dyspnea on exercise and some evidence of rales.  

Once again, the Board notes that it is cognizant of the 
September 1997 VA examination reflecting a diagnosis of 
questionable bronchitis.  However, as previously noted, it is 
unclear from the examination report whether the examiner 
physically examined the veteran or only reviewed her medical 
history.  The report does not reflect any current physical 
findings, only a narrative of the veteran's history.  

In the absence of competent medical evidence of persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction, an evaluation in excess of 10 percent is not 
warranted under the old criteria.  Additionally, in the 
absence of competent medical evidence of an FEV-1 of 56 to 70 
percent predicted, or FEV-1/FBC of 5456-70 percent or DLCO 
(SB) of 56 to 65 percent predicted, an evaluation in excess 
of 10 percent under the new criteria is not warranted.  




ORDER

A 10 percent evaluation for allergic rhinitis is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.

A 30 percent evaluation for sinusitis, secondary to allergic 
rhinitis, is granted, subject to controlling regulations 
affecting the payment of monetary awards.

A 10 percent evaluation for bronchitis is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

